DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Objections
3.		Claim 3 is objected to because of the following informalities: The claim states “a gaze region using the first gaze estimation algorithm” and “a gaze region using the second gaze estimation algorithm”. Claim 3 is dependent upon claim 1 which states “a gaze region of a user among a plurality of regions associated with the apparatus”. Therefore, technically, there are three gaze regions independent of one another. The gaze regions of claim 3 are not related to the gaze regions of claim1. While technically utilizing “a” to establish independent claim limitations is correct, utilizing “a” with the same term “gaze region” enables the claim as indefinite due to improper antecedent basis of the claims.
		It is suggested to particularly relate the regions of claim 3 to the regions of claim 1 while identifying the regions as independent such as by:
		1) Amending claim 1 to read: “….determine a first gaze region of a user among a plurality of regions…”
		Amending claim 3 to read: 
second gaze region using the first gaze estimation algorithm; determine a third gaze region using the second gaze estimation algorithm; and select either the second gaze region determined by the first gaze estimation algorithm or the third gaze region determined by the second gaze estimation algorithm.” Establishing each region as independent. Or
2) amending claim 3 to read:
“determine the gaze region using the first gaze estimation algorithm; determine the gaze region using the second gaze estimation algorithm; and select either the gaze region determined by the first gaze estimation algorithm or the gaze region determined by the second gaze estimation algorithm.” Establishing only a single region of the plurality of regions (relating to the region of claim 1) to be determined according to the first or second gaze algorithm.	Appropriate correction is required. Please note the above suggestions should not be considered the only solutions to overcoming the claim objection. Any amendment which establishes a definite limitation and relationship to the related limitation of the independent claim (be it the same region or not) would be acceptable. 
Claim 6 is objected to because of the following informalities: specifically states that three facial landmarks are “optional” thereby making it indefinite as to whether the limitation is required. It is suggested to remove the word optional.
Claim 8 is objected to because of the following informalities: specifically states that two-dimensional and/or three-dimensional locations are “optional” 
Claim 15 is objected to because of the following informalities: specifically states that the gaze point of the user is “optional” thereby making it indefinite as to whether the limitation is required. It is suggested to remove the word optional.
Claim 20 is objected to because of the following informalities: specifically states activating built-in illumination of the user input device is “optional” and wherein the user input device “optionally” comprises a keyboard and/or a pointing device, thereby making it indefinite as to whether the limitation is required. It is suggested to remove the words optional.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-25 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim covers both statutory and non-statutory embodiments which embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter of transitory forms of signal transmission computer program contained in a carrier specifically identified as transitory forms of signal 
To overcome this rejection applicant must limit the scope of interpretation to non-transitory subject matter such as by canceling claim 25 amending claim 24 to read: “A non-transitory computer readable storage medium containing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 23.”

Claim Rejections - 35 USC § 102
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10, 15-18 and 22-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schmidt et al. (US Patent Application Publication 2019/0073025), herein after referred to as Schmidt.
independent claim 1, Schmidt discloses a system configured to enable operation of an apparatus based on the gaze of a user (Abstract and paragraphs [0003] and [0068]-[0069] describes mapping (operation) of an item (shelf object) in a video/image/stream to a point of vision (focus) based on gaze. Figure 4 and paragraph [0074] descries device 24 (apparatus) as the apparatus for performing the eye gaze mapping M.), the system comprising: 
a processor (figure 4 reference control device 26 described in paragraphs [0074] and [0058] to comprise a processor); and 
a memory comprising instructions executable by the processor (paragraph [0058] describes the processor to execute program code stored in data memory as described in paragraph [0057]. Figure 4 depicts memory 28.), wherein the system is configured to: 
determine a gaze region of a user among a plurality of regions associated with the apparatus, wherein the plurality of regions comprises at least one primary gaze region and at least one secondary gaze region (Paragraph [0048] describes to determine whether a user gazes at a specific object (region) or not. Also, precisely establish towards which precise region (secondary gaze region) of an object (primary gaze region) a person directly gazes. Figure 3 and paragraph [0071] describes regions may categorize objects themselves such as between bottles, cartons, food cans, etc.); and 
perform at least one action based on the determination of the gaze region (Paragraphs [0002]-[0003] describes examples of the outcome of the mapping utilizes for determining which supermarket shelf items are viewed more or less frequently.); 
wherein the system is configured to determine the gaze region using a first gaze estimation algorithm and/or a second gaze estimation algorithm (Paragraph  [0047] describes selecting algorithms based on particularly situations such as for face recognition, recognition of eyes, gestures or the like. Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes (describing selecting algorithms based on precision/resolution requirements of the region). Figure 5 and paragraph [0078] describes optional step S26 wherein selection of the algorithm for eye gaze mapping may be choice in relation to quality or grade (describing selecting algorithms based on confidence). While the previous examples are specifically identified it should be noted the art as a whole regards a plurality of different means to select between multiple algorithms for gaze mapping (estimation).).
Regarding claim 2, Schmidt discloses the system of claim 1, wherein the system is configured to determine the gaze region using only the first gaze estimation algorithm (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision. While the second algorithm is exampled when a more precise region is required to be detected this describes situations wherein lower precision may be all that is required.).
Regarding claim 3, Schmidt discloses the system of claim 1, further configured to: determine a gaze region using the first gaze estimation algorithm; determine a gaze region using the second gaze estimation algorithm; and select either the gaze region determined by the first gaze estimation algorithm or the gaze region determined by the second gaze estimation algorithm (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes (describing selecting algorithms based on precision/resolution requirements of the region). Figure 5 and paragraph [0078] describes optional step S26 wherein selection of the algorithm for eye gaze mapping may be choice in relation to quality or grade (describing selecting algorithms based on confidence).).
Regarding claim 4, Schmidt discloses the system of claim 3, wherein: the first and second gaze estimation algorithms are configured to yield respective confidence signals associated with their respective determined gaze regions; and if the gaze regions determined by the first and second gaze estimation algorithms are different, the system is configured to select the gaze region having the highest confidence signal (Figure 5 and paragraph [0078] describes optional step S26 wherein selection of the algorithm for eye gaze mapping may be choice in relation to quality or grade (describing selecting algorithms based on confidence).).
Regarding claim 5, Schmidt discloses the system of claim 1, wherein the first gaze estimation algorithm comprises a head pose estimation algorithm configured to determine the gaze region based on a head pose of the user (Paragraph [0035] describes wherein the application may be utilized with VR glasses such that the view varies according to head movements to define perspective of the scene for scene recording (a perspective according to the head is a description of pose).).
Regarding claim 7, Schmidt discloses the system of claim 1, wherein the first gaze estimation algorithm comprises a first machine-learning based gaze estimation algorithm (Paragraph [0055] describes the method of gaze mapping algorithms to be a learning method such that specific decisions regarding suitable/specific algorithms with regard to boundary conditions may thus be learned and/or optimized automatically. A description of an automatic learning method is a description of machine-learning.).
Regarding claim 10, Schmidt discloses the system of claim 1, wherein the second gaze estimation algorithm comprises a second machine-learning based Paragraph [0055] describes the method of gaze mapping algorithms to be a learning method such that specific decisions regarding suitable/specific algorithms with regard to boundary conditions may thus be learned and/or optimized automatically. A description of an automatic learning method is a description of machine-learning.).
Regarding claim 15, Schmidt discloses the system of claim 1, if the determined gaze region is a primary gaze region, performing at least one action comprises determining a refined gaze region that is smaller than the primary gaze region and located within the primary gaze region, wherein the refined gaze region is optionally a gaze point of the user (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region (refined gaze region) of an object a person directly gazes).
Regarding claim 16, Schmidt discloses the system of claim 15, wherein determining the refined gaze region comprises using the second gaze estimation algorithm (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes).
Regarding claim 17, Schmidt discloses the system of claim 15, wherein performing at least one action comprises controlling the apparatus based on the refined gaze region (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes).
claim 18, Schmidt discloses the system of claim 1, wherein the at least one primary gaze region comprises at least part of a display device associated with the apparatus (paragraph [0070] describes the scene recording S (scene viewed by user) may be purely virtual or AR thereby describing the gaze to be comprised at a display).
Regarding claim 22, Schmidt discloses the system of claim 1, wherein at least one primary gaze region overlaps at least one secondary gaze region (Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes (describing overlap).).
Regarding independent claim 23, Schmidt discloses a method of operating an apparatus based on the gaze of a user (Abstract and paragraphs [0003] and [0068]-[0069] describes mapping (operation) of an item (shelf object) in a video/image/stream to a point of vision (focus) based on gaze. Figure 4 and paragraph [0074] descries device 24 (apparatus) as the apparatus for performing the eye gaze mapping M.), the method comprising: 
determining a gaze region of a user among a plurality of regions associated with the apparatus, wherein the plurality of regions comprises at least one primary gaze region and at least one secondary gaze region (Paragraph [0048] describes to determine whether a user gazes at a specific object (region) or not. Also, precisely establish towards which precise region (secondary gaze region) of an object (primary gaze region) a person directly gazes. Figure 3 and paragraph [0071] describes regions may categorize objects themselves such as between bottles, cartons, food cans, etc.); and 
Paragraphs [0002]-[0003] describes examples of the outcome of the mapping utilizes for determining which supermarket shelf items are viewed more or less frequently.); 
wherein determining the gaze region comprises using a first gaze estimation algorithm and/or a second gaze estimation algorithm (Paragraph  [0047] describes selecting algorithms based on particularly situations such as for face recognition, recognition of eyes, gestures or the like. Paragraph [0048] describes an example of selecting a first algorithm to determine whether a user gazes at a specific object or not with a simpler algorithm with lower precision compared with another (second) algorithm to precisely establish which precise region of an object a person directly gazes (describing selecting algorithms based on precision/resolution requirements of the region). Figure 5 and paragraph [0078] describes optional step S26 wherein selection of the algorithm for eye gaze mapping may be choice in relation to quality or grade (describing selecting algorithms based on confidence). While the previous examples are specifically identified it should be noted the art as a whole regards a plurality of different means to select between multiple algorithms for gaze mapping (estimation).).
Regarding claim 24, Schmidt discloses a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 23 (paragraph [0058] describes the processor to execute program code stored in data memory as described in paragraph [0057]. Figure 4 depicts memory 28.).
Regarding claim 25, Schmidt discloses a carrier containing the computer program of claim 24, wherein the carrier is one of an electronic signal, optical signal, radio signal, or computer readable storage medium (paragraph [0058] describes the processor to execute program code stored in data memory as described in paragraph [0057]. Figure 4 depicts memory 28.).

Claim Rejections - 35 USC § 103
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Drozdov et al. (US Patent Application Publication 2022/0050521), herein after referred to as Drozdov.
Regarding claim 6, Schmidt discloses the system of claim 1.
Schmidt does not specifically disclose wherein the first gaze estimation algorithm is configured to determine a gaze region by determining a pupillary position of at least one eye of the user with respect to a plurality of facial landmarks, optionally at least three facial landmarks.
Drozdov discloses wherein a gaze estimation algorithm is configured to determine a gaze region by determining a pupillary position of at least one eye of the user with respect to a plurality of facial landmarks, optionally at least three facial landmarks (Paragraphs [0005] and [0026]-[0027] describes a system/method for providing a point of reference based on gaze includes pupil contour/pupillary position detection relating towards facial-landmarks. Paragraph [0084] describes facial landmarks as facial features extracted by the system and algorithms inherently related to the shape of the subject’s skull and facial muscle movement and used to compensate for the eyeball’s relocation and gaze direction change with respect to a base facial posture due to facial expressions. Examples are given such as eye brows (wo landmarks) and squinting (a third landmark) and relating said landmarks to the location of the eyeball.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s eye gaze algorithm(s) for determining point of reference with the known technique of determining a gaze region by determining a pupillary position of at least one eye of the user with respect to at least three facial landmarks yielding the predictable results compensating for eyeball’s relocation and gaze direction change with respect to a base facial posture due to facial expressions as disclosed by Drozdov (paragraph [0084]).
Regarding claim 8, Schmidt discloses the system of claim 7.
Schmidt does not specifically disclose wherein the first machine-learning based gaze estimation algorithm is trained based on a plurality of ground truth gaze locations generated by an apparatus rendering a visual stimulus, wherein the ground truth gaze locations optionally comprise two-dimensional and/or three-dimensional locations.
Drozdov discloses wherein the machine-learning based gaze estimation algorithm is trained based on a [ ] ground truth gaze location generated by an apparatus rendering a visual stimulus, wherein the ground truth gaze location optionally comprise two-dimensional and/or three-dimensional locations (Paragraph [0090] reference system, methods, and programs for providing a point of reference in 3D and/or 2D plane can be used for mixed or layered reality applications using machine learning methods. Paragraph [0088] describes calibrations of the gaze algorithm via ground-truth location of a subject’s point of interest.).
paragraph [0088]).
Regarding claim 11, Schmidt discloses the system of claim 10.
Schmidt does not specifically disclose wherein the second machine-learning based gaze estimation algorithm is trained based on a plurality of ground truth gaze locations generated by a display device rendering a visual stimulus, wherein the ground truth gaze locations optionally comprise two-dimensional and/or three-dimensional locations.
Drozdov discloses wherein the machine-learning based gaze estimation algorithm is trained based on a [ ] ground truth gaze location generated by an apparatus rendering a visual stimulus, wherein the ground truth gaze location optionally comprise two-dimensional and/or three-dimensional locations (Paragraph [0090] reference system, methods, and programs for providing a point of reference in 3D and/or 2D plane can be used for mixed or layered reality applications using machine learning methods. Paragraph [0088] describes calibrations of the gaze algorithm via ground-truth location of a subject’s point of interest.).
paragraph [0088]).
Regarding claim 12, Schmidt discloses the system of claim 1.
Schmidt does not specifically disclose further comprising an image capture device, wherein the system is further configured to determine the gaze region using the image capture device.
Drozdov discloses an eye-tracking system further comprising an image capture device, wherein the system is further configured to determine the gaze region using the image capture device (Paragraph [0005] describes an example of eye-tracking system utilizing an infrared light source which is directed at the eye and the reflected light is imaged onto a charge-injection CID or a charge-coupled device CCD array (examples of image capture devices) and described as a technology for accurate front camera view of the eye regarding corneal reflection detection.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s eye gaze detection system with the known technique of an image capture device yielding the paragraph [0005]).
Regarding claim 13, Drozdov discloses the system of claim 12, further comprising an eye-tracking system comprising the image capture device and at least one illuminator, wherein the system is configured to determine the gaze region using the eye-tracking system (Paragraph [0005] describes an example of eye-tracking system utilizing an infrared light source which is directed at the eye and the reflected light is imaged onto a charge-injection CID or a charge-coupled device CCD array (examples of image capture devices) and described as a technology for accurate front camera view of the eye regarding corneal reflection detection.).
Regarding claim 14, Drozdov discloses the system of claim 13, wherein the at least one primary gaze region comprises locations that produce at least one corneal reflection detectable by the eye-tracking system when the user looks at such locations (Paragraph [0005] describes an example of eye-tracking system utilizing an infrared light source which is directed at the eye and the reflected light is imaged onto a charge-injection CID or a charge-coupled device CCD array (examples of image capture devices) and described as a technology for accurate front camera view of the eye regarding corneal reflection detection.).

7.		Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Weber et al. (US Patent Application Publication 2016/0195924), herein after referred to as Weber.
Regarding claim 9, Schmidt discloses the system of claim 1.

Weber discloses wherein a gaze estimation algorithm comprises a pupil centre cornea reflection “PCCR” algorithm (paragraph [0103] reference gaze tracker algorithm can determine the user’s gaze direction using pupil-centre-corneal-reflection PCCR method).
It would have been obvious to one skilled in the art before the effective filing date of the current application to try Schmidt’s at least one gaze estimation algorithm (such as the second gaze estimation algorithm) with the known technique of pupil-centre-corneal-reflection PCCR method yielding the predictable results of performing eye or gaze tracking disclosed by Weber as a suitable eye tracking algorithm well known in the art (paragraph [0103]).

8.		Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Weber et al. (US Patent Application Publication 2016/0195924), herein after referred to as Weber.
Regarding claim 19, Schmidt discloses the system of claim 18.
Schmidt does not specifically disclose wherein, if the determined gaze region is a secondary gaze region, performing at least one action comprises reducing the brightness of the display device.
Sun discloses wherein, if the determined gaze region is a secondary gaze region, performing at least one action comprises reducing the brightness of the display device (Paragraph [0024] describes to reduce the brightness of non-gaze regions (secondary gaze region). Paragraphs [0058]-[0062] describes reducing of the non-gaze region will reduce power consumption on the premise of ensuring display quality.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s display with the known technique of a secondary gaze region comprising a user’s gaze wherein the non-gaze region of the display is reduced in brightness yielding the predictable results of reducing power consumption on the premise of ensuring display quality as disclosed by Sun (paragraph [0062]).

9.		Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Matsuoka (US Patent Application Publication 2014/0035818).
Regarding claim 20, Schmidt discloses the system of claim 1.
Schmidt does not specifically disclose wherein, if the determined gaze region is a secondary gaze region, performing at least one action comprises: determining if the secondary gaze region is associated with a user input device associated with the apparatus; and, if so: highlighting at least part of the user input device; wherein highlighting at least part of the user input device optionally comprises activating built-in illumination of the user input device; and wherein the user input device optionally comprises a keyboard and/or a pointing device.
Matsuoka discloses wherein, if the determined gaze region is a gaze region, performing at least one action comprises: determining if the gaze region is associated with a user input device associated with the apparatus; and, if so: highlighting at least part of the user input device; wherein highlighting at least Figure 3 reference keyboard 302 described in paragraph [0039]-[0040] to be backlit by layer 303 controlled by controller 306 to illuminate when a user’s eyes are directed or are abut to eb directed toward the keyboard and controlled to be n an off-state when the user’s eyes are directed away form the keyboard.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s input interface (figure 4 reference user interface 32 exampled in paragraph [0076] as a keyboard) with the known technique of being illuminated by a backlight when a user’s eyes are directed or about to be directed towards the keyboard and not illuminated when the user’s eyes are not directed towards the keyboard yielding the predictable results of reducing power consumption by keeping light sources on only when need to help the user visually confirm key locations while interacting with computer system as disclosed by Matsuoka (paragraph [0040]).

10.		Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Baran et al. (US Patent Application Publication 2018/0302556), herein after referred to as Baran.
Regarding claim 21, Schmidt discloses the system of claim 1.
Schmidt does not specifically disclose wherein: the apparatus is a computer associated with a vehicle; the at least one primary gaze region corresponds to a straight-ahead view, an instrument panel and/or entertainment panel of the vehicle; the at least one secondary gaze region corresponds to a 
Baran discloses wherein: the apparatus is a computer associated with a vehicle; the at least one primary gaze region corresponds to a straight-ahead view, an instrument panel and/or entertainment panel of the vehicle; the at least one secondary gaze region corresponds to a side-view mirror and/or rear-view mirror of the vehicle; and performing said at least one action optionally comprises causing the computer to: control an illumination level of the instrument panel and/or entertainment panel; and/or generate at least one audio or visual signal to direct the attention of the user to the straight-ahead view, instrument panel, entertainment panel, side-view mirror and/or rear-view mirror (Figures 9A-9C reference side mirrors 918 and 920, rear view mirror 916, dash display 912, navigation display 914, and HUD 910 described in paragraphs [0140]-[0142] to implement a gaze tracking based warning system of a vehicle when a user is gazing forward and a hazard exists at the left side/rear of the automobile the warning system provides a warning at the HUD (forward gaze direction) and left side view mirror. Please note the described example is the opposite of the claim language wherein the hazard exists in front of the vehicle and the driver is viewing the side/rear mirrors. However, paragraph [0142] additionally discloses that the warning to placed in the gaze of the user is more likely to be recognized to inform/focus their attention to the hazard currently not in their gaze direction. Figure 9C and paragraph [0144] emphasizes that the warning system is displayed (controlled illumination level if a visual signal described in paragraph [0141] as a flashing light) at an appropriate location for a sensed hazard (describing inclusion of situations such as viewing rear mirror for a hazard in the front.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Schmidt’s eye gaze system with the known technique of being implemented in a vehicle warning system such that when the at least one primary gaze region corresponds to a straight-ahead view, an instrument panel and/or entertainment panel of the vehicle; the at least one secondary gaze region corresponds to a side-view mirror and/or rear-view mirror of the vehicle; and performing said at least one action optionally comprises causing the computer to: control an illumination level of the instrument panel and/or entertainment panel; and/or generate at least one audio or visual signal to direct the attention of the user to the straight-ahead view, instrument panel, entertainment panel, side-view mirror and/or rear-view mirror yielding the predictable results of focusing a driver’s attention to a hazard currently not in their gaze direction at disclosed by Baran (paragraph [0142]).

Conclusion
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622